Citation Nr: 0403373	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.  Service in Vietnam from June 1970 to May 1971 is 
indicated by the evidence of record.  The veteran has been 
awarded the Army Commendation Medal, the Vietnam Campaign 
Medal, and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.


REMAND

The veteran has presented evidence of a current diagnosis of 
PTSD and allegations that his PTSD is related to combat in 
Vietnam.  The RO denied service connection because of the 
absence of a verified stressor.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2003); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran submitted a Statement in Support of Claim in 
March 1999, claiming service connection for PTSD.  The record 
shows the veteran served in Vietnam from June 1970 to May 
1971, serving primarily as a general vehicle repairman with 
Troop C, 1st Squadron, 10th Armored Cavalry.  The record also 
shows a period beginning in February 1971 where the veteran's 
Military Occupational Specialty (MOS) was recorded as 11D20, 
Scout Observer.  In a letter dated in October 1999, the 
veteran claimed that, while serving both as a mechanic, and 
then as a scout observer (replacement machine gunner) on an 
armored personnel carrier, he was exposed to and involved in 
combat, experiencing stressful events which resulted in his 
now having PTSD.  The claimed stressors include witnessing 
comrades being wounded, exposure to exploding land mines, and 
seeing mutilated and burned casualties. 

The Board notes that the PTSD diagnosis contained in the 
veteran's VA medical records originated with a progress note 
made by clinical psychologist J.F.H., PhD.  It appears that 
Dr. H's diagnosis of PTSD relied on the veteran's own account 
of stressors, without corroborating evidence.  As noted 
above, under these circumstances, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor in determining whether the 
veteran can be service connected for PTSD.  Without a showing 
of combat involvement, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressors.

The Board notes that, while the RO obtained copies of the 
veteran's service medical records (SMRs), and relevant 
portions of his service record, no attempt has been made to 
request verification of the appellant's alleged stressors by 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Service 
Environmental Support Group (ESG)).  Since development 
includes obtaining stressor information, a query to USASCRUR 
is necessary.  If USASCRUR or other official sources are able 
to provide some, but not all, of the stressor information 
claimed by the veteran, the RO must allow the veteran to 
supplement his statement and reevaluate it.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  

Additional development is consequently necessary before the 
Board can proceed with its appellate review of the claim.  
Cohen, at 136-67.  In reviewing any records obtained, the RO 
should take note that the U.S. Court of Appeals for Veterans 
Claims has held, in Suozzi v. Brown, 10 Vet. App. 307 (1997), 
that corroboration of every detail is not required to satisfy 
the § 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred.

Finally, the Board notes that a letter sent to the veteran by 
the Board in August 2003 to notify him of a scheduled hearing 
was not delivered by the United States Postal Service.  The 
RO should therefore try to determine what the veteran's 
correct address is and include it in the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

3.  The RO should contact the 
veteran and request that he provide 
any additional information that he 
can recall regarding his claimed 
stressors.  The RO should then 
review the claims file and compile a 
list of the veteran's alleged 
stressors in as much detail as 
possible.  The RO should then 
attempt to verify the occurrence of 
the claimed stressors through 
official channels.   The USASCRUR 
and, if necessary the National 
Archives, should be provided copies 
of pertinent parts of the 
appellant's personnel records and a 
copy of the appellant's October 1999 
letter, and be requested to conduct 
a search of all of the available and 
appropriate sources, and provide any 
information, including unit 
histories and morning reports for 
the appellant's unit of assignment 
in Vietnam from June 1970 to May 
1971, which might corroborate the 
stressors.  Any information obtained 
should be associated with the claims 
file.  If the search efforts produce 
negative results, documentation to 
that effect should be placed in the 
claims file.

4.  The RO should attempt to verify 
the circumstances under which the 
veteran's Army Commendation Medal 
was awarded.

5.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine if the 
veteran has PTSD in accordance with 
38 C.F.R. § 4.125(a).

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
Any additional evidentiary 
development deemed appropriate 
should be undertaken.  Then, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of 
the case and provide the veteran and 
his representative with an 
appropriate opportunity to respond.  
The RO should also inquire of the 
veteran whether he still desires a 
hearing before a member of the 
Board, and if so, whether he wants 
the hearing in Washington, D.C., or 
at the RO.  If he desires such a 
hearing at the RO, one should be 
scheduled.  (The veteran's current 
address should be included in the 
claims file.)

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and appear at any 
hearing he may request at the RO, the case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

